     Case 1:20-cv-01010-TLB Document 9              Filed 04/23/20 Page 1 of 1 PageID #: 14


                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                    EL DORADO DIVISION

BOYD BRINLEE CAMPBELL                                                                    PLAINTIFF

v.                                    Civil No. 1:20-cv-01010

ANDREW CLYDE, CEO -Murphy USA and
ROGER JENKINS, CEO-Murphy Oil                                                        DEFENDANTS

                                                 ORDER

        Before the Court is Plaintiff's Motion for Reconsideration as to Plaintiff’s Motion for Leave to

Proceed In Forma Pauperis. ECF No. 7. The Court has reviewed the IFP application and finds it

should be GRANTED.

        The Court also GRANTS Plaintiff's Motion for Service.

        This Court directs the U.S. Marshal to serve a copy of the Complaint filed on April 2, 2020

(ECF No. 1) and a copy of this order on Defendants by serving Defendants at the following address:

        Andrew Clyde
        CEO Murphy USA
        200 E. Peach Street
        El Dorado, Arkansas 71730

        Rogers Jenkins
        CEO Murphy Oil
        300 Peach Street
        El Dorado, Arkansas 71730

without prepayment of fees and costs or security thereof. Defendants are ordered to answer within

twenty-one (21) days from the date of service.

        The Clerk is directed to prepare and issue a summons and a USM 285.

        IT IS SO ORDERED this 23rd day of April 2020.


                                                       /s/ Barry A. Bryant
                                                       HON. BARRY A. BRYANT
                                                       UNITED STATES MAGISTRATE JUDGE
